DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2016/0246396 A1)  in view of He et al. (US 2019/0204991 A1) in view of Guo et al. (US 2019/0095046 A1).
 	As to claim 1, Dickinson et al.  teaches an electronic device ([0049]:mobile device) comprising: 
 	a display device configured to display an image ([0052]: display;[0086]: visual image); 
 	an ultrasonic transmission device and an ultrasonic reception device configured to be adjacent to the display device ([0053-0054]: transmitters transmit an ultrasonic signal and ultrasonic receiver receive the reflected signal pattern from object); 
 	a substrate configured to be adjacent to the ultrasonic transmission device and the ultrasonic reception device ([0052-0054]: Sensor array 116 may be coupled to the touch-sensitive screen. Sensor array 116 may be laminated or otherwise bonded to the backside of the touch-sensitive screen. Sensor array 116 may include one or more transmitters for transmitting signals and one or more receivers for picking up or receiving signals transmitted by the transmitters); 

 	 wherein the ultrasonic transmission device generates an ultrasonic wave in a direction toward the substrate according to the control signal ([0052-0055]: Sensor array 116 may include one or more transmitters for transmitting signals. Sensor array 116 may be laminated or otherwise bonded to the backside of the touch-sensitive screen. Transmitters may transmit a signal pattern of ultrasonic waves, and object 104 may be within a proximity of or may be positioned on or over a surface of the touch-sensitive screen, causing the ultrasonic waves to reflect back toward the sensor array. Processing component 132 may perform various operations of activating the sensor array),
 	and the ultrasonic reception device receives the ultrasonic wave according to the control signal through the substrate and generates a sensing signal corresponding to the received ultrasonic wave ([0052-0055]: Sensor array 116 may include one or more receivers for picking up or receiving signals transmitted by the transmitters. Sensor array 116 may be laminated or otherwise bonded to the backside of the touch-sensitive screen. Transmitters may transmit a signal pattern of ultrasonic waves, and object 104 may be within a proximity of or may be positioned on or over a surface of the touch-sensitive screen, causing the ultrasonic waves to reflect back toward the sensor array. Processing component 132 may perform various operations of activating the sensor array. Processing component 132 may extract ultrasonic signals received, detected and captured by the receivers of sensor array); and  
 	a sensing circuit coupled to the ultrasonic reception device to receive the sensing signal and determine a position where a touch occurs according to the sensing signal to generate a touch signal ([0055]: Processing component 132 may perform various operations of activating and accessing the 
 	 However, He et al. teaches ultrasonic reception device simultaneously receives the ultrasonic wave ([0012]: ultrasonic transceiver transmits the ultrasonic wave and at the same time the timer starts timing when the ultrasonic transceiver receives the ultrasonic wave;[0050]: simultaneously receive ultrasonic wave).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dickinson et al. such that the ultrasonic reception device simultaneously receives the ultrasonic wave as taught by He et al. in order to locate coordinates of a touch position.
 	Dickinson et al. in view of He et al. teaches the device as discussed above, but does not explicitly disclose wherein the ultrasonic transmission device and the ultrasonic reception device are disposed to be adjacent to each other in a direction parallel to the substrate.
 	However, Guo et al. teaches wherein the ultrasonic transmission device (1 in Figs. 1-2, 5, and 7-8) and the ultrasonic reception device (2 in Figs. 1-2, 5, and 7-8 ) are disposed to be adjacent to each other in a direction parallel to the substrate (see Figs. 1-2 , 5 and 7-8;[0025]: ultrasonic generator 1 and ultrasonic sensor 2 are adjacent to each other in a same layer. Ultrasonic wave generated by the ultrasonic generator 1 reach a contact interface between a finger and the touch display substrate).
.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al. (US 2016/0246396 A1)  in view of He et al. (US 2019/0204991 A1) in view of Cheng et al. (US 2020/0074133 A1).
 	As to claim 1, Dickinson et al.  teaches an electronic device ([0049]:mobile device) comprising: 
 	a display device configured to display an image ([0052]: display;[0086]: visual image); 
 	an ultrasonic transmission device and an ultrasonic reception device configured to be adjacent to the display device ([0053-0054]: transmitters transmit an ultrasonic signal and ultrasonic receiver receive the reflected signal pattern from object); 
 	a substrate configured to be adjacent to the ultrasonic transmission device and the ultrasonic reception device ([0052-0054]: Sensor array 116 may be coupled to the touch-sensitive screen. Sensor array 116 may be laminated or otherwise bonded to the backside of the touch-sensitive screen. Sensor array 116 may include one or more transmitters for transmitting signals and one or more receivers for picking up or receiving signals transmitted by the transmitters); 
 	an ultrasonic controller coupled to the ultrasonic transmission device and the ultrasonic reception device and configured to generate a control signal ([0053-0055]: Processing component 132 may perform various operations of activating and accessing the sensor array. Sensor array 116 may include one or more transmitters for transmitting signals and one or more receivers for picking up or receiving signals transmitted by the transmitters;[0190]),

 	and the ultrasonic reception device receives the ultrasonic wave according to the control signal through the substrate and generates a sensing signal corresponding to the received ultrasonic wave ([0052-0055]: Sensor array 116 may include one or more receivers for picking up or receiving signals transmitted by the transmitters. Sensor array 116 may be laminated or otherwise bonded to the backside of the touch-sensitive screen. Transmitters may transmit a signal pattern of ultrasonic waves, and object 104 may be within a proximity of or may be positioned on or over a surface of the touch-sensitive screen, causing the ultrasonic waves to reflect back toward the sensor array. Processing component 132 may perform various operations of activating the sensor array. Processing component 132 may extract ultrasonic signals received, detected and captured by the receivers of sensor array); and  
 	a sensing circuit coupled to the ultrasonic reception device to receive the sensing signal and determine a position where a touch occurs according to the sensing signal to generate a touch signal ([0055]: Processing component 132 may perform various operations of activating and accessing the sensor array and determining a position of object 104 based on the reflected signal pattern. Processing component 132 may extract ultrasonic signals received, detected and captured by the receivers of sensor array 116 and track the movement of object 104 to detect relatively accurate positions of object 104;[0057];[0083];[0152];[0190]), the display device (display device 304 in Fig. 4) is disposed between the ultrasonic transmission device and the ultrasonic reception device (sensor array 116 in Fig. 4;[0053]: 
 	 However, He et al. teaches ultrasonic reception device simultaneously receives the ultrasonic wave ([0012]: ultrasonic transceiver transmits the ultrasonic wave and at the same time the timer starts timing when the ultrasonic transceiver receives the ultrasonic wave;[0050]: simultaneously receive ultrasonic wave).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dickinson et al. such that the ultrasonic reception device simultaneously receives the ultrasonic wave as taught by He et al. in order to locate coordinates of a touch position.
 	Dickinson et al. in view of He et al. teaches the device as discussed above, but does not explicitly disclose wherein the ultrasonic transmission device and the ultrasonic reception device are disposed to be adjacent to each other in a direction parallel to the substrate.
 	However, Cheng et al. teaches wherein the ultrasonic transmission device (354 in Fig. 6) and the ultrasonic reception device (356 in Fig. 6) are disposed to be adjacent to each other in a direction parallel to the substrate (touch panel 400 in Fig. 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dickinson et al. in view of He et al. such that the ultrasonic transmission device and the ultrasonic reception device are disposed to be adjacent to each other in a direction parallel to the substrate as taught by Cheng et al. in order to emit ultrasound wave to an object’s surface and receive the ultrasound wave reflected off the object’s surface.


                                                                          Allowable Subject Matter
Claims 2, and 4-15 are allowed.

 				Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot be in view of the new ground(s) of rejection.
On page 10 of applicant’s remarks, applicant asserts that claim 6 depends on claim 1. Examiner respectfully disagrees. Claim 6 depends on claim 2.

 				               	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624